State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   523205
________________________________

In the Matter of REGINALD
   McFADDEN,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DONALD VENETTOZZI, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs, et al.,
                    Respondents.
________________________________


Calendar Date:   November 29, 2016

Before:   McCarthy, J.P., Garry, Lynch, Rose and Devine, JJ.

                             __________


     Reginald McFadden, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination finding him guilty of
violating a prison disciplinary rule. The Attorney General has
advised this Court that the determination has since been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
                              -2-                  523205

Given that petitioner has received all of the relief to which he
is entitled, the petition must be dismissed as moot (see Matter
of James v Prack, 137 AD3d 1390, 1391 [2016]).

     McCarthy, J.P., Garry, Lynch, Rose and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court